DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 02 June 2021, claims 1-25 are presently pending in the application, of which, claims 1, 13, and 25 are presented in independent form. The Examiner acknowledges amended claims 1, 13, and 25. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 02 March 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over John, Ajiya, et al (U.S. 2012/0030244 and known hereinafter as John) in view of McGregor, Lucas, et al (U.S. 2008/0263103 and known hereinafter as McGregor) and in further view of Mei, Tao, et al (U.S. 2011/0196859 and known hereinafter as Mei)(newly presented).

As per Claim 1, John teaches:
A computer-implemented method, comprising: 
receiving, in a first area of a user interface of a computing device, a tag selected by a user of the computing device (See John paragraph 0021, In operation, a system for generating representations of the tags in accordance with the present disclosure can be configured for receiving requests to present the tags associated with a media event.), the received tag being independent of file structure, file names, folders, hierarchies, paths, locations, and directories of a plurality of digital assets stored in or accessible to the computing device (see John, paragraph [0048], which discloses tags are type of metadata that ;
storing the received at least one tag in a memory (e.g. John, see paragraph [0048], which discloses storing a tag in an archival database, where such a database contains memory.);
 associating, by a processor of the computing device, the stored at least one tag with at least one of the plurality of digital assets stored in the computing device or stored in a remote storage of the user that is accessible over a computer network (e.g. John, see paragraphs [0048-0051], which discloses associating at least one tag with information that allows for an enterprise user/subscribe to select such tags and transmit groups of data (e.g. digital assets) to the user.); 
generating, by the processor, a graphical representation of the received tag in a second area of the user interface of the computing device (See John paragraphs [0048-0052], which discloses in the representation, indicia for the tags are spatially arranged to visually depict the hierarchy of the tags and are selected to visually depict at least a relative significance among sibling tags in the hierarchy. An exemplary environment supporting tagging for media events is illustrated with respect to FIG. 1).
receiving a search request in the first area of the user interface, a user selection of at least one of the tags stored in the memory of the computing device (See John paragraph [0050], Search and relevance tags can be generated from the metadata. The archival tagging module 174 normally includes an engine that refines and filters the data tags to produce the search and relevance tags. Factors used in search and relevance tag generation include a selected set of enterprise tags (e.g. tags selected by enterprise management), type of communication, context of communication, time stamp of communication, the level of order relationship (e.g., use first, second, . . . n.sup.th order relationships to describe the degree of relevance of tags), frequency of topic, breadth ; 
identifying, by the processor of the computing device, at least one digital asset, stored in the computing device or stored in the remote storage of the user that is accessible over a computer network, that is associated with at least one of the tags of the user selection (See John paragraph 0050, Search and relevance tags can be generated from the metadata. The archival tagging module 174 normally includes an engine that refines and filters the data tags to produce the search and relevance tags. Factors used in search and relevance tag generation include a selected set of enterprise tags (e.g. tags selected by enterprise management), type of communication, context of communication, time stamp of communication, the level of order relationship (e.g., use first, second, . . . n.sup.th order relationships to describe the degree of relevance of tags), frequency of topic, breadth of communication on the topic, and recency of topical communication. Enterprise tags are tags mandated by enterprise management to provide coherence to the search engine);
generating, by the processor of the computing device, a visual representation of each tag of the user selection in the second area of the user interface of the computing device (e.g. John, see paragraph [0078], which discloses a visual representation of the tags can be generated and the visual representation can be presented at the requesting user terminal.), 
receiving a user interaction with the generated visual representation and, based upon the received user interaction, generating and executing a search request upon the selected portion of the generated visual representation (e.g. John, see paragraphs [0067-0068], which discloses receiving a media event of interest, where the metadata selection/sorting criteria can specify metadata of interest to the requesting user or a user ranked listing of ; and 
generating, by the processor, a list comprising each digital asset that is associated with each tag of a result of the executed search request (See John paragraph 0072, After the tag metadata is obtained at step 306, the system can organize or assemble the tags into a hierarchy of tags at step 308. In particular, the system can organize tags based on the metadata sorting criteria (specified at step 306 or generated a priori) to show their hierarchical relationships with respect to the metadata. FIG. 4 illustrates this concept).
John does not explicitly disclose generated visual representation, where the received user interaction comprising selecting at least a portion of the generated visual representation and displaying the generated list on a display of the computing device.
McGregor discloses generated visual representation, where the received user interaction comprising selecting at least a portion of the generated visual representation (e.g. McGregor, see paragraphs [0191-0193], which discloses the digital asset may be added to any collection via drag-and-drop, where the digital asset management system displays the digital asset and allows the user to toggle views between the varies views.); and 
displaying the generated list on a display of the computing device (e.g. McGregor, see paragraphs [0064-0065], which discloses displaying a collection of digital assets according to the tags associated with the asset.).
John is directed to visualization of tag metadata associated with media event McGregor is directed to digital asset management system. Both are analogous art because they are directed to organizing digital assets and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of John with the teachings of McGregor to include the claimed feature with the motivation to improve efficiencies in the visual displaying of selected digital assets.

Mei teaches receiving a user interaction with the generated visual representation (e.g. Mei, see paragraph [0036], which discloses external results are obtained and analyzed to identify recurring visual patterns, where a set of representative visual words by clustering local features from the multiple sources.), the received user interaction comprising selecting at least a portion of the generated visual representation (e.g. Mei, see paragraphs [0041-0043], which discloses visual words are created by visual documents, where the visual words represent at least a portion of the visual documents.), and generating a search request by creating a search expression that is based upon the selected at least a portion of the generated visual representation and executing the search request (e.g. Mei, see paragraph [0044], which discloses after the visual words are created, for a given query, visual patterns K can be mined from the visual words generated from the search results of the external sources by determining the importance of each visual words. The Examiner notes that determining the importance of each visual word represents an expression which is then used as part of a search query to generate the visual patterns K.).
John is directed to visualization of tag metadata associated with media event McGregor is directed to digital asset management system. Mei is directed to digital asset management, authoring, and presenting. All are analogous art because they are directed to organizing digital assets and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of John with the teachings of McGregor and with the further teachings of Mei to include the 

As per Claim 2, John teaches:
wherein the graphical representation of the received tag includes a ball (See John paragraph 0084, FIG. 5 depicts an exemplary set diagram representation 500 of tags for a media event according to metadata sort criteria. That is, rather than representing the tags using a series of parent nodes and child nodes, the hierarchy in FIG. 4 can be represented as a series of sets and subsets, labeled for identification, as shown in FIG. 5. That is, child nodes are represented as subsets of parent nodes. For example, tag "SEGMENT N" is represented by the set 502. Tag "BOB" is represented by subset 504 within set 502. Tags "CARS" and "TRUCKS" associated with tag "BOB" are then represented by subsets 506 and 508, respectively, within subset 504).

As per Claim 3, John teaches:
wherein the visual representation of each tag included in the expression of the search request includes a Venn diagram in which each tag is represented as a set (See John paragraph 0084, FIG. 5).

As per Claim 4, John teaches:
wherein the expression of the search request includes at least one of: one or more tags; and one or more set or other logical operators (See John paragraph 0054 The archival retrieval module 178 receives search queries from subscribers for stored information, which may be archives, metadata, search and relevance tags, or fluent persons in a selected topic, performs the search in the corresponding database, and returns the located information to the requesting communication device for presentation to the subscriber. In other words, the module .

As per Claim 5, John teaches:
wherein associating the stored tag with at least one digital asset stored in the computing device or stored in a remote storage of the user that is accessible over a computer network is performed with the at least one digital asset being of any type and being stored at any location with the computing device or remote storage of the user (See John paragraph 0034).

As per Claim 6, John teaches:
wherein the at least one digital asset includes at least one of a file and a folder (See John paragraph 0046 The media archival module 176 stores activity-related or archival information or data in the archival database 138. Such information or data includes all or selected portions of communications, and all or selected portions of documents. In one implementation, voice streams (and video streams) are stored, archived, tagged, and available for future retrieval. The module 176 receives media streams for media events and stores these media stream. In some configurations, the media streams can be received in encrypted form or ciphertext. The media streams can be stored using mass storage technology. For example, mass storage technologies such as digital video recorder (DVR) or video on demand (VOD) technologies).

As per Claim 7, John teaches:
receiving from the user a search name and associating the received search name with the search request (See John paragraph 0050).
As per Claim 8, John teaches:
receiving a request to edit or delete a tag selected by the user (See John paragraph 0048).

As per Claim 9, John teaches:
further comprising programmatically generating a tag and associating the programmatically-generated tag with one or more digital assets, without input from a user of the computing device (See John paragraph 0048).

As per Claim 10, John teaches:
wherein the programmatically generated tag identifies at least one of an application that created the digital asset, a date of creation or update of the digital asset, a file type of the digital asset, and a month of creation or update of the digital asset (See John paragraph 0049, Data tags include metadata descriptive of an activity, such as related to party (e.g., identities (name and/or electronic address) of parties to the communication, etc.), time (e.g., a date stamp and/or time stamp associated with a communication, a duration of the communication, etc.), form of recording of the activity (e.g., format of the recording, identifier associated with the recording (e.g., a unique identifier provided by the subscriber), etc.), and activity context (e.g., a reason for the communication, topics discussed (e.g., the keywords identified by the user agent 160), activities of each party prior and/or subsequent to and/or during the conversation (e.g., as determined by the user agent 160 by monitoring the computational operations of its corresponding communication device), and threading (whether the recorded activity was related to a previous activity)). The data tags may be .

As per Claim 11, John teaches:
wherein receiving the tag selected by the user of the computing device is performed from within a native application of the digital asset with which the selected tag is to be associated (See John paragraph 0021-0022).

As per Claim 12, John teaches:
receiving a tag from a remote service over a computer network and associating the tag received from the remote service with at least one digital asset (See John paragraph 0021-0022).

7.    Claims 13 and 25 are substantially similar to claim 1, therefore likewise rejected.
8.    Claims 14-24 are substantially similar to claims 2-12 respectively, and therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 22, 2021